Title: To Thomas Jefferson from Stephen Cathalan, Jr., 11 March 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          Marseilles, 11 Mch. 1792. Since he last wrote on 4 Sep., he has received no letters from TJ.—The laws of the U.S. for the consulate came from William Short, and he hopes the pending consular bill will be sent soon.—A copy of this letter will go by way of Short and Gouverneur Morris whose ministerial appointments have been announced in the newspapers. The present copy goes by way of the Louisa, a Baltimore ship commanded by Capt. Christopher  Birkhead, 220 of whose 383 hogsheads of tobacco have been sold for from £60 to £63 per quintal marc weight. This vessel is about to leave with a fine cargo of assorted goods on the account of Robert Gilmor & Co.—These goods have almost doubled in price because of the depreciation of assignats, “now our Single Current money,” which have lost 40 per cent against French crowns and a livre of which is now worth about 5 British pence. Public credit will only get worse as long as France remains in a state of anarchy.
          The arms of the Spanish consul were removed from his house and placed on display in the public market overnight. Despite their return by order of the municipal authorities, the arms have not been restored to their original place and the consul has departed the city.—Two weeks ago 1,200 members of the National Guard, apparently acting under orders from the local Jacobin club, marched to Aix and there, with the aid of 6,000 guardsmen from the vicinity, they disarmed a Swiss regiment and forced it to leave the town. The regiment’s only crime was that it remained faithful to its officers and prevented the plundering of mercantile houses during an earlier stay in Marseilles. Upon the National Guard’s return here a “nose-gay Woman” was imprisoned at the behest of a mob and then “hanged by the People! at the Municipality’s Lantern!” The unfortunate woman was the first of her sex to suffer such a fate in France.—The municipal authorities issue proclamations but they have less effect than the power of the clubs. Many merchants, fearful of being plundered, are shipping their goods and property to foreign ports. Were it not for his business and his aged father he would gladly spend eight months in the U.S. with TJ.—He encloses a return of American ships arriving in his district for 1791. He hopes that he has given Capt. Birkhead sound advice on avoiding the Algerines and takes comfort in the news from Van Staphorst & Hubbard that David Humphreys has been made responsible for negotiating with the Barbary powers and subsisting the American captives in Algiers.—Bad crops in France mean that American wheat and flour can sell for handsome prices in this town.
        